Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 11-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weith US 2017/0359220.



As per claims 1, 11, 16. Weith teaches A system comprising: a processor configured to: monitor network traffic of a session at a security platform; select a subset of the monitored network traffic associated with the session to send to a cloud-based security service for analysis based on a security policy, wherein the selected subset of the monitored network traffic is proxied to the cloud-based security service; and receive, from the cloud-based security service, results of the analysis based on the security policy, and perform a responsive action based on the results of the analysis based on the security policy; and a memory coupled to the processor and configured to 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 5, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weith US 2017/0359220 in view of Harris 2010/0083380

As per claims 5, 15, 20 Harris teaches The system recited in claim 1, wherein the cloud-based security service performs a plurality of distinct types of security analysis in parallel on a file extracted from the subset of the monitored network traffic associated with the session. [0063] (teaches multiple security scans in parallel)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the parallel scanning of Harris with Weith because it is more efficient.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weith US 2017/0359220 in view of Rowett US 2005/0216770


As per claim 9. Rowett teaches The system recited in claim 1, wherein the subset of the monitored network traffic associated with the session is a file, and wherein the processor is further configured to: send a modified version of the file to an original destination, wherein the modified to version of the file includes an added watermark. [0172]-[0176] (teaches an IDS adding a watermark to data before sending it)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the watermark of Rowett with the system of Weith because it decreases the processing 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weith US 2017/0359220 in view of Ward US 2011/0252474

As per claim 10. Ward teaches The system recited in claim 1, wherein the subset of the monitored network traffic associated with the session is a file, and wherein the processor is further configured to: send an encrypted version of the file to an original destination. [0040] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the encryption of Ward with the system of Weith because it deactivates the malicious content.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439